Citation Nr: 1342655	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-42 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for rectal cancer, claimed as colon cancer.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the Veteran has identified the cancer at issue as colon cancer, it is evident from the record that he has rectal cancer rather than colon cancer.  Moreover, it is evident that the RO has addressed the rectal cancer in the rating decision on appeal.  The Board has recharacterized the issue on appeal accordingly.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.


REMAND

The Veteran claims that service connection is warranted for the rectal cancer because it is related to his exposure to Agent Orange in service or to his service-connected prostate cancer.

The Veteran was afforded a VA examination in August 2009 to determine the etiology of his rectal cancer.  The examiner stated that the rectal and prostate lesions were separate lesions and opined that it is less likely than not that the rectal carcinoma was related to the prostate cancer.  The examiner did not specifically address whether the prostate cancer is related to radiation treatment provided for the Veteran's prostate cancer, whether the rectal carcinoma was aggravated by the prostate cancer, or whether the rectal carcinoma is related to the Veteran's exposure to Agent Orange in service.  Therefore, the Board has not found the VA opinion to be adequate for adjudication purposes.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all available, outstanding records pertinent to the Veteran's claim, to include any more recent VA outpatient records.  All efforts to obtain these records must be fully documented if any requested records are not obtained.  

2.  Then, provide the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to the physician who performed the August 2009 VA examination to determine the etiology of the Veteran's rectal carcinoma.  The physician should be requested to provide an addendum expressing opinions as to whether there is a 50 percent or better probability that the Veteran's rectal carcinoma is related to his exposure to herbicides in service, a 50 percent or better probability that the rectal carcinoma was caused by the Veteran's prostate cancer (to include radiation therapy for the prostate cancer) or a 50 percent or better probability that the rectal carcinoma was permanently worsened by the prostate cancer.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he should explain why.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If the prior examiner is not available, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



